Citation Nr: 9931842	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-43 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative 
arthritis of multiple joints, specifically the right elbow 
and both feet.  

2. Entitlement to service connection for bilateral tinnitus.  

3. Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left knee, currently evaluated 
as 20 percent disabling.  

4. Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the left elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran has claimed service connection for arthritis of 
multiple joints.  It is noted that service connection has 
been established for traumatic arthritis of both knees and 
the left elbow, in connection with his shell fragment wounds.  
Therefore, the Board will consider the claim for multiple 
joint arthritis to encompass degenerative arthritis in all 
other joints.  


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between any currently demonstrated degenerative arthritis 
of multiple joints and service.

2. Service connection has been granted for high frequency, 
sensorineural, bilateral hearing loss secondary to noise 
exposure.

3. Tinnitus currently manifested is reasonably related to the 
veteran's active service.

4. The residuals of a shell fragment wound of the left knee 
include severe degenerative arthritis with a loose body in 
the knee joint, pain, and episodes of swelling.  

5. The residuals of a shell fragment wound of the left elbow 
include a nontender, well-healed scar, and a small 
olecranon spur, without limitation of motion or function.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for degenerative 
arthritis of multiple joints.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2. With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred as a result of acoustic 
trauma during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1999).

3. The criteria for a rating of 30 percent for the residuals 
of a shell fragment wound of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 
5257 (1999).  

4. The criteria for a compensable rating for the residuals of 
a shell fragment wound of the left elbow have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Code 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

A.  Multiple Joint Arthritis 

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the evidence of record fails to show the presence 
of osteoarthritis in joints other than those in which 
traumatic arthritis has been demonstrated and service 
connected.  While the veteran did have some complaints of 
foot pain while undergoing VA outpatient treatment, X-ray 
studies of the feet show only hallux valgus deformities, not 
degenerative joint disease.  Where there is no demonstration 
of current disability, a well-grounded claim has not been 
submitted.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, the claim is not plausible and 
must be denied.  

B.  Tinnitus

Initially, the Board finds that the veteran's claim for 
tinnitus is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); that is, he has presented 
a claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board notes that the veteran is service-
connected for bilateral hearing loss due to noise exposure 
incurred while in service.  Service medical records indicate 
that he was diagnosed with bilateral hearing loss during 
active duty.  He has indicated that he was exposed to 
considerable acoustic trauma while in service.  This 
contention is supported by the fact that he sustained 
multiple shell fragment wounds while on active duty.  Service 
medical records do not refer to tinnitus but do demonstrate 
the onset of impaired hearing.

Post service medical records reveal that the veteran 
underwent VA audiological examinations in November 1987 and 
in November 1995.  He reported a constant, bilateral tinnitus 
that was very annoying.  

With application of the benefit of the doubt provision set 
forth at 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998), the 
Board finds that the evidence demonstrates that the noise 
exposure giving rise to the service connection for bilateral 
high frequency hearing loss is sufficient to have also caused 
the tinnitus which is currently manifested.  As such, service 
connection for tinnitus is appropriate.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service medical records show that the veteran sustained 
multiple shell fragment wounds, including wounds of the left 
knee and left arm, while in combat in Vietnam in May 1969.  
There was no major nerve or vascular damage noted.  The 
wounds were debrided in Vietnam and he was transferred to a 
hospital in Japan where the wounds were closed.  An 
evaluation at the end of May 1969 showed the wounds to be 
well-healed.  He had complaints relative to the knees.  
Examination of the left knee showed a lateral parapatellar 
scar, slight effusion, some thickening of the synovium and 
considerable atrophy of the quadriceps and limited motion.  
X-ray studies of the left knee showed a comminuted fracture 
of the lateral femoral condyle, extending into the joint and 
involving about half of the condyle.  There was slight 
irregularity of the articular surface noted.  The veteran was 
started on physiotherapy and crutch walking and allowed to go 
on 30 days of convalescent leave.  Upon his return, he 
continued to have problems with the left knee and re-
examination found range of motion to be from 15 to 80 
degrees, with laxity of the lateral collateral ligament.  
There was still effusion and synovial thickening and a 
moderate degree of quadriceps atrophy.  The pertinent 
diagnoses were shell fragment wounds of the left knee and 
left arm and compound comminuted fracture of the lateral 
femoral condyle, with articular surface involvement, 
limitation of motion and traumatic arthritis.  

An examination was conducted by VA in November 1987.  At that 
time, the veteran reported having paresthesias and 
dysesthesias in the left upper arm and forearm, but no 
complaints regarding his left hand.  He also complained of 
knee pain for which he took Motrin, but that this did not 
help as much as it used to.  He walked with an obvious 
antalgic limp on the left lower extremity, which was in 
marked valgus position at the knee.  Examination of the left 
upper extremity was completely normal, without bone, joint or 
neurological deficit.  There was a wide 3/4 inch scar, 
laterally on the middle of the upper arm region that was not 
adherent or tender.  There was no underlying palpable muscle 
defect.  Left knee examination showed a severe valgus 
deformity of some 20 degrees.  There was a large 
intraarticular effusion, with increased warmth of the knee, 
anterolaterally.  There was a wide 4.5 inch scar of the left 
knee, anterolaterally extending from the joint line 
proximally.  There was course articular crepitus and apparent 
pain on passive motion.  Range of motion was from 16 degrees 
of flexion contracture to 107 degrees of flexion.  There was 
some medial-lateral laxity, but good anterior-posterior 
stability.  There were good peripheral pulses and no 
dependent edema.  There were no neurological deficits.  X-ray 
studies showed severe damage to the lateral femoral condyle 
with absence of the normal articular surface on the condyle 
and marked secondary arthritis.  It was noted by the examiner 
that the veteran had a major problem with the destructive and 
secondary arthritic changes in the left knee, but the left 
upper extremity did not appear to be of particular 
significance.  

An examination was conducted by VA in November 1995.  At that 
time, he stated that he had pain in both knees from the time 
he attempted to get out of bed in the morning.  He stated 
that Motrin "helps a lot."  He was able to walk two blocks 
and used a cane in his right hand.  He was unable to squat.  
He could kneel, but this was painful to both knees and he 
needed help to arise from a kneeling position.  He could go 
up and down stairs, but slowly.  He complained that his left 
knee gave way.  His left knee was constantly swollen and his 
right swelled intermittently.  He had no history of locking 
or crepitation.  Regarding his left elbow, he stated that he 
had begun having trouble one and a half years earlier when he 
was told he had developed olecranon bursitis.  At present he 
did not have complaints of pain in the left elbow, but did 
have lack of strength in the left arm.  He stated that he 
occasionally developed swelling over the olecranon process.  

On examination of the left knee, a 15 cm scar was noted over 
the lateral aspect of the left knee joint.  There was slight 
tenderness over the lateral joint space of the left knee, but 
the patella compression failed to elicit any pain.  Range of 
motion of the left knee was from 0 degrees extension to 90 
degrees flexion.  There was moderate crepitation on flexion 
and extension movements.  The collateral and cruciate 
ligaments were intact.  X-ray studies revealed complete 
obliteration of the lateral joint space, with marginal 
spurring involving the lateral femoral and tibial condyles.   
There was also some spurring involving the posterior aspect 
of the left patella.  There was a large calcific mass in the 
popliteal fossa, which measured 2.5 cm.  The diagnosis was 
traumatic arthritis of the left knee.  

On examination of the left elbow, there was a scar over the 
radial side of the elbow that measured approximately the size 
of a quarter.  There was no localized tenderness about the 
left elbow and there was full range of motion.  There was no 
evidence of any muscular weakness or atrophy in the upper 
extremity.  X-ray studies showed a small olecranon spur and 
were otherwise negative.  The diagnosis was old healed 
shrapnel wound of the left elbow, no sequela.  

VA outpatient treatment records through May 1997 show that 
the veteran was intermittently treated for pain and swelling 
of his left knee.  When evaluated in January 1997, it was 
noted that the veteran was instructed in the use of Canadian 
crutches for ambulation.  In May 1997, he had swelling of the 
left knee, with tenderness and crepitation, but no 
instability.  The assessment was severe degenerative joint 
disease.  

An examination was conducted by VA in November 1997.  At that 
time, he complained of constant pain in the left knee that 
eased when he sat.  He used Canadian crutches for ambulation 
and had done so for the past year.  He stated that he could 
walk only 10 minutes without resting.  He had considerable 
difficulty going up and down stairs.  He complained that both 
knees swelled and felt unstable.  He had no history of 
locking or crepitation.  He complained that he had difficulty 
finding a comfortable position at night in which to sleep.  
On examination, it was noted that he kept both knees slightly 
flexed when walking.  There was an old, healed incision on 
the lateral aspect of the knee.  He had tenderness over the 
joint space and tenderness on patella compression.  There was 
mild joint effusion and knock-knee deformity.  Range of 
motion was from 0 degrees extension to 110 degrees flexion.  
The collateral and  cruciate ligaments were intact.  Reflexes 
and sensation were also intact.  The right knee measured 46 
cm in circumference, compared to the left, which measured 44 
cm.  The right quadriceps measured 51 cm in circumference, 
compared to the left, which measured 47.5 cm.  X-ray studies 
revealed complete obliteration of the lateral joint space in 
the left knee.  There was osteophytic lipping of the superior 
and inferior poles of the patella and the tibial condyles.  
It was reported that a prior radiologist had felt that the 
veteran had a 2 cm loose body in the left knee.  The 
diagnosis was arthritis of the knees.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent rating.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 15 degrees warrants a 20 percent 
rating.  A 30 percent rating requires that extension be 
limited to 20 degrees.  A 40 percent rating requires 
limitation to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran has severe degenerative joint disease of his left 
knee.  He has constant pain and intermittent swelling for 
which he has repeatedly received treatment.  He has 
difficulty with ambulation up and down stairs and X-ray 
evidence of complete obliteration of the joint spaces.  It is 
noted that in rating musculoskeletal disabilities, 38 C.F.R. 
§ 4.40 (regarding functional loss) must be considered apart 
from and in addition to the appropriate Diagnostic Codes in 
the VA Schedule for Rating Disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  After taking 
the functional impairment that is associated with the 
veteran's left knee disorder into consideration, the Board 
finds that a rating of 30 percent for the left knee 
impairment is appropriate.  The criteria in excess of 30 
percent have not been met.  

Regarding the residuals of the shell fragment wound of the 
veteran's left elbow, the Board notes that the most recent VA 
examination report showed only a nontender scar, without 
apparent functional disability of the elbow.  A small spur on 
the olecranon does not appear to cause any impairment. 

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805.  

As there is no pain, tenderness or functional impairment 
associated with the residuals of the shell fragment wound of 
the left elbow, a compensable evaluation is not warranted.  


ORDER

The claim for service connection for degenerative arthritis 
of multiple joints is denied.  Service connection for 
bilateral tinnitus is granted.  An increased rating for the 
residuals of a shell fragment wound of the left elbow is 
denied.  A 30 percent rating for the residuals of a shell 
fragment wound of the left knee is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

